Citation Nr: 1719156	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  09-33 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for neurological problems due to toxin exposure.

2.  Entitlement to service connection for chemical sensitivity due to exposure to toxins.

3.  Entitlement to service connection for hot flashes as a result of toxin exposure.

4.  Entitlement to service connection for neuropathy of the hands and feet with tingling of the toes and fingers as a result of toxin exposure.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD) with acid reflux as secondary to service-connected asthma with COPD and/or as a result of toxin exposure.

6.  Entitlement to service connection for insomnia as a result of toxin exposure.

7.  Entitlement to service connection for nerve damage with night tremors as a result of toxin exposure.

8.  Entitlement to a rating in excess of 30 percent for asthma and chronic obstructive pulmonary disease (COPD), effective February 18, 2003.


WITNESS AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from September 1987 to September 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision of the Regional Office (RO) in Portland, Oregon.

In October 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  

In June 2016, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  

As noted by the Board in its June 2016 decision, the issues of entitlement to an increased rating for depression, increased rating for erectile dysfunction, and service connection for memory problems have been raised by the record in an October 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claim must again be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

At his Board hearing the Veteran's representative indicated he would be giving two compact dics and a letter memorandum from the Department of the Air Force, Air Force Reserve Command, dated November 3rd, 2004, to a RO representative to upload to the Veteran's virtual claims file.  Those documents had not been uploaded at the time of the Board's June 2016 decision, and in its remand order, the Board ordered that the AOJ should do so.  However, it appears that those documents still have been associated with the Veteran's claims file.  

A review of the record does not reveal the November 2004 Air Force memorandum specifically cited by the Veteran's representative or any recently uploaded documents that could be what was saved on the two compact discs.  Further, the supplemental statement of the case (SSOC) issued by the AOJ in September 2016 lists among the new evidence considered in the SSOC only the July 2016 VA examinations, an August 2008 private neuropsychological report that was faxed in July 2016, and VA treatment records from the Portland Medical Center for the period from August 2013 to May 2016 that were printed in July 2016.  Thus, the SSOC also does not indicate that the AOJ considered the new evidence the Veteran indicated was on the two compact discs he submitted at the time of his Board hearing.

On remand, the AOJ must upload the information from the compact discs provided by the Veteran at his October 2015 Board hearing, or, if they cannot be located or the information retrieved from them, inform the Veteran of such and request that he provide the information again.

The Board further notes that the VA examiner who provided the June 2016 medical opinion as to whether the Veteran has any disabilities related to neurological problems, chemical sensitivity, hot flashes, GERD, night tremors, neuropathy of the hands and feet with tingling of the toes and fingers and/or insomnia and whether it is at least as likely as not that any diagnosed conditions are related to his service, did not have the benefit of reviewing the missing evidence in rendering an opinion.  Upon receipt of that additional evidence, the AOJ should consider whether an addendum VA medical opinion is needed.  In so determining, the AOJ should specifically consider whether the evidence reflects that the Veteran has been diagnosed with a disability related to neurological problems, chemical sensitivity, hot flashes, night tremors, neuropathy of the hands and feet with tingling of the toes and fingers and/or insomnia.

The Board also notes that in October 2016 the Veteran submitted new evidence, including a report titled "Navy Medicine's Actions and Support of the Navy and Marine Corps Public Health Center's Epidemiology Study's Findings on Former Residents of NAF Atsugi;" an article from the American Academy of Environmental Medicine on chemical sensitivity; and information on chemicals including trichloroethylene, benzene, acetaldehyde, and chromium.

The Board specifically finds that an addendum VA opinion is needed as to the Veteran's claim for service connection for GERD.  The examiner should consider the evidence submitted by the Veteran in October 2016, specifically the regarding trichloroethylene and chromium and their relationship to gastrointestinal problems, and offer an addendum opinion as to whether it is at least as likely as not that the Veteran's GERD was caused by service, to include environmental exposures therein.  The examiner should also further opine whether the Veteran's GERD is aggravated by his service-connected asthma, to include as due to any medications taken to treat the condition.  The examiner's August 2016 opinion notes that beta agonists such as those used in asthma can exacerbate GERD by altering lower esophageal sphincter pressure, but are not known to cause GERD, but did not specifically opine as to whether that is the case for the Veteran.  The Board notes that any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).   Therefore, the examiner should opine whether it is at least as likely as not that the Veteran's GERD is aggravated by his service-connected asthma.

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's VA treatment records since May 2016.  A copy of any records obtained, to include a negative reply, should be included in the claims file.  

2.  Upload all documents contained on the two compact discs submitted by the Veteran at his October 2015 Board hearing to the Veteran's virtual claims file.  If the compact discs cannot be located or the information retrieved from them, inform the Veteran of such, request that he provide the information again, and allow adequate time for him to do so.

3.  After the above development has been completed, obtain an addendum VA opinion from the VA examiner who performed the August 2016 VA examination, or another suitably qualified examiner, as to whether the Veteran's GERD was caused by service or aggravated by a service-connected condition.  A new examination is not necessary unless the examiner determines one is necessary.  The examiner should specifically opine:

a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's GERD is related to his service, to include his reported exposure to toxins during service in Atsugi, Japan.  In rendering the opinion, the examiner should consider the evidence submitted by the Veteran in October 2016, to include the information submitted on trichloroethylene and chromium and their relationship to gastrointestinal problems.

b) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's GERD has been aggravated beyond its normal progression by (increased in severity due to) his service-connected asthma, to include any medication taken for treatment of the condition.  If the opinion is that his service-connected asthma aggravated his GERD, the examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

The AOJ should also consider whether the additional evidence added to the record indicates that the Veteran has a diagnosis of neurological problems, chemical sensitivity, hot flashes, night tremors, neuropathy of the hands and feet with tingling of the toes and fingers, and insomnia, warranting an addendum VA opinion as to those issues.

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




